AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                              for the
                                                MIDDLE  DISTRICT
                                                 __________ DistrictOF GEORGIA
                                                                    of __________


             UNITED STATES OF AMERICA                            )
                             Plaintiff                           )
                                v.                               )      Case No.   14-CR-1; 19-CV 183
                CHRISTOPHER WHITMAN                              )
                            Defendant                            )

                                                      APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          CHRISTOPHER WHITMAN                                                                                              .


Date:          11/13/2020                                                               /s/ Linda S. Sheffield
                                                                                         Attorney’s signature


                                                                                     Linda S. Sheffield 639725
                                                                                     Printed name and bar number
                                                                                        Post Office 682136
                                                                                        Marietta, GA 30068


                                                                                               Address

                                                                                     lindasheffield@gmail.com
                                                                                            E-mail address

                                                                                          (770) 671-1234
                                                                                          Telephone number

                                                                                          (678) 809-3301
                                                                                             FAX number


            Print                        Save As...                                                                Reset
